FILED
                                             United States Court of Appeals
                                                     Tenth Circuit

                                                    August 6, 2012
                              PUBLISH            Elisabeth A. Shumaker
                                                     Clerk of Court
                   UNITED STATES COURT OF APPEALS

                           TENTH CIRCUIT

QWEST CORPORATION,

     Petitioner,

v.

FEDERAL COMMUNICATIONS
COMMISSION; UNITED STATES OF
AMERICA,

     Respondents.


COMPTEL; XO COMMUNICATIONS,
LLC; CBEYOND, INC; INTEGRA
TELCOM, INC.; TW TELECOM INC;
CAVALIER TELEPHONE LLC;
VERIZON; COVAD                              No. 10-9543
COMMUNICATIONS COMPANY;
PAETEC HOLDING CORP.; TDS
METROCOM, LLC; U.S.
TELEPACIFIC CORP., d/b/a
TelePacific Communications;
MPOWER COMMUNICATIONS
CORP., d/b/a TelePacific
Communications; NATIONAL
ASSOCIATION OF STATE UTILITY
CONSUMER ADVOCATES; PUBLIC
KNOWLEDGE; AT&T, INC.;
ARIZONA CORPORATION
COMMISSION; AD HOC
TELECOMMUNICATIONS USERS
COMMITTEE; SPRINT NEXTEL
CORPORATION,

     Intervenors.
                          Petition for Review of Order
                  Of The Federal Communications Commission
                           (FCC Docket No. 09-135)


Jonathan E. Nuechterlein, Wilmer Cutler Pickering Hale and Dorr LLP,
Washington, D.C. (Heather M. Zachary and Elvis Stumbergs, Wilmer Cutler
Pickering Hale and Dorr LLP, Washington, D.C.; Craig J. Brown, Robert B.
McKenna, and Harisha Bastiampillai, Qwest Corporation, Denver, Colorado, with
him on the briefs) for Petitioner Qwest Corporation.

Richard K. Welch, Acting Associate General Counsel, Federal Communications
Commission (Christine A. Varney, Assistant Attorney General, Katherine B.
Forrest, Deputy Assistant Attorney General, Catherine G. O’Sullivan, Attorney,
and Nancy C. Garrison, Attorney, United States Department of Justice; Austin C.
Schlick, General Counsel, Peter Karanjia, Deputy General Counsel, and Laurence
N. Bourne, Counsel, Federal Communications Commission, with him on the brief)
for Respondent Federal Communications Commission.

Scott H. Angstreich, Kellogg, Huber, Hansen, Todd, Evans & Figel PLLC,
Washington, D.C. (Jeffrey M. Harris, Kellogg, Huber, Hansen, Todd, Evans &
Figel PLLC, Washington, D.C.; Michael E. Glover, Edward Shakin, and
Katharine R. Saunders, Verizon; Peter D. Keisler, C. Frederick Beckner III, and
Brendan J. McMurrer, Sidley Austin LLP; Christopher M. Heiman, Gary L.
Phillips, and Paul K. Mancini, AT&T Inc., with him on the brief) for Intervenors
AT&T Inc. and Verizon.

Christopher J. Wright of Wiltshire & Grannis LLP, Washington, D.C. (Genevieve
Morelli of Kelley Drye & Warren LLP, Washington, D.C.; David P. Murray,
Thomas Jones, and Nirali Patel, Willkie Farr & Gallagher LLP, Washington,
D.C.; Colleen Boothby and Andrew M. Brown, Levine, Blaszak, Block, and
Boothby LLP, Washington, D.C.; Maureen A. Scott, Arizona Corporation
Commission, Phoenix, Arizona; Samuel L. Feder, Jenner & Block, Washington,
D.C.; Mary C. Albert, COMPTEL, Washington, D.C.; Russell M. Blau, Bingham
McCutchen LLP, Washington, D.C.; David C. Bergmann, Office of Ohio
Consumers’ Counsel, Columbus, Ohio; John Bergmayer and Harold Feld, Public
Knowledge, Washington, D.C.; Timothy J. Simeone, Wiltshire & Grannis LLP,
Washington, D.C., with him on the brief) for Intervenors COMPTEL et al.



                                      -2-
Before BRISCOE, Chief Judge, BALDOCK and HOLMES, Circuit Judges.


HOLMES, Circuit Judge.


      Petitioner Qwest Corporation (“Qwest”) seeks our review of an order of the

Federal Communications Commission (“Commission”) denying Qwest’s petition

for regulatory forbearance pursuant to 47 U.S.C. § 160(a). Qwest filed a petition

with the Commission in March 2009 seeking relief from certain regulations

pertaining to telecommunications services that it provides in the Phoenix,

Arizona, metropolitan statistical area (“MSA”). The Commission denied the

petition, citing insufficient evidence of sufficiently robust competition that would

preclude Qwest from raising prices, unreasonably discriminating, and harming

consumers. Qwest challenges the Commission’s decision only as it pertains to

Qwest’s mass-market retail services in the Phoenix MSA. For the reasons set

forth below, we deny Qwest’s petition.

                                          I

      In the Telecommunications Act of 1996 (“1996 Act”), Congress upended

the existing telecommunications regulatory regime and imposed on the

monopolistic local phone companies (called “local exchange carriers” or “LECs”)

several new requirements designed to enhance competition in the market for local

telephone service. See Qwest Corp. v. Colo. Pub. Utils. Comm’n, 656 F.3d 1093,

1096 (10th Cir. 2011). Foremost among these is the requirement that incumbent


                                         -3-
carriers share their networks with competitors. Because new market entrants

would find it prohibitively costly to replicate the infrastructure necessary to

provide local service, the 1996 Act requires incumbent carriers to provide

competitors with access to existing network elements on an unbundled basis at

“just” and “reasonable” rates. See 47 U.S.C. § 251(c)(3). The Commission is

responsible for determining which unbundled network elements (“UNEs”) an

incumbent LEC must make available to competitors. See id. § 251(d)(2)(B).

      A second critical feature of the 1996 Act is section 10, codified at 47

U.S.C. § 160. Because newly competitive conditions could make the

heavy-handed regulation of incumbent carriers obsolete, section 10 provides that

the Commission “shall forbear” from applying certain statutory or regulatory

requirements to an incumbent carrier if it determines that those requirements are

(1) not necessary to ensure just, reasonable, and nondiscriminatory terms of

service, (2) not necessary to protect consumers, and (3) consistent with the public

interest. See 47 U.S.C. § 160(a). A carrier can petition the Commission for

forbearance. Id. § 160(c). The petition “shall be deemed granted if the

Commission does not deny the petition for failure to meet the requirements for

forbearance under subsection (a) . . . within one year.” Id. (emphasis added).

The Commission may extend that one-year deadline by an additional ninety days.

See id.




                                         -4-
      The dispute here arises out of a June 2010 order of the Commission

denying Qwest’s petition for forbearance from unbundling obligations and

dominant-carrier regulations pertaining to Qwest’s provision of mass-market

services in the Phoenix MSA. See In the Matter of Petition of Qwest Corporation

for Forbearance Pursuant to 47 U.S.C. § 160(c) in the Phoenix, Arizona

Metropolitan Statistical Area, 25 FCC Rcd. 8622, 8677, ¶ 109 (2010) [hereinafter

Phoenix Order]. Before reviewing that order, however, some additional

background is necessary. In particular, we summarize three prior orders of the

Commission that provide a central backdrop to the issues in this appeal. After

providing key background information, we describe the Phoenix Order and the

Commission’s reasons for denying forbearance to Qwest.

                                         A

      In 2004, Qwest filed a petition for forbearance from unbundling

requirements and dominant-carrier regulations in the MSA of Omaha, Nebraska,

where it competes extensively with Cox Communications, a cable provider. In

response to the petition, the Commission found that “sufficient facilities-based

competition . . . exists in certain of Qwest’s Omaha MSA wire center service

areas to justify forbearance.” In the Matter of Petition of Qwest Corporation for

Forbearance Pursuant to 47 U.S.C. § 160(c) in the Omaha Metropolitan

Statistical Area, 20 FCC Rcd. 19,415, 19,447, ¶ 64 (2005) [hereinafter Omaha

Order]. To reach this conclusion, the Commission essentially applied a two-


                                       -5-
prong test. Under the first prong (the “market-share test”), the Commission

assessed the level of retail competition in the Omaha market and found it

“compelling” that Qwest’s market share for retail mass-market customers was

“less than” a specified percentage. 1 Id. at 19,430, ¶ 28; see also id. at 19,448,

¶ 66. Under the second prong (the “coverage test”), the Commission considered

the geographic reach of Cox’s cable network and found that, in certain locations

called “wire centers,” Cox had deployed facilities capable of reaching a very

significant percentage of end-users. See id. at 19,446, ¶ 62. Concluding that Cox

could successfully compete with Qwest, the Commission granted forbearance to

Qwest with respect to those wire centers. See id. at 19,447, ¶ 64.

      Then, in 2006, Verizon Telephone Companies (“Verizon”) sought

regulatory forbearance in six MSAs where it provided services as an incumbent

carrier. The Commission denied Verizon’s petition, finding insufficient evidence

of facilities-based competition. See In the Matter of Petitions of the Verizon

Telephone Companies for Forbearance Pursuant to 47 U.S.C. § 160(c) in the

Boston, New York, Philadelphia, Pittsburgh, Providence and Virginia Beach


      1
              Some documents relevant to our disposition of this case contain
competitively sensitive information (e.g., certain market-share data) that is the
subject of FCC protective orders and not available in publicly accessible
materials. In the publicly accessible versions of these documents, this sensitive
information has been redacted. Although we have been furnished access to this
sensitive information by the parties in sealed filings, we cite in this opinion to
materials that do not contain this information—having no need to do otherwise,
and to facilitate public access. Consequently, in some instances we do not supply
precise figures, as they are redacted in the publicly accessible documents.

                                         -6-
Metropolitan Statistical Areas, 22 FCC Rcd. 21,293, 21,313, ¶ 37 (2007)

[hereinafter Verizon Six-MSA Order]. Specifically, the Commission stated,

“Overall, in all of the 6 MSAs, it appears that cable operators are presently

making some competitive gains against Verizon by providing voice service to

consumers in the residential markets, however competition from cable operators

does not yet present a sufficient basis for relief.” Id. at 21,314 n.116. In

assessing Verizon’s market share in a given MSA, the Commission looked to the

number of Verizon customers as a percentage of both the total number of

customers who subscribed to landline (“wireline”) service in the MSA and the

total number of customers who subscribed exclusively to mobile wireless

service—viz., customers who had “cut the cord.” See id. at 21,323, App. B; see

also id. at 21,308 n.89, ¶ 27 (“[B]ased on the record here, and consistent with

recent precedent, we include [in market-share computations] cut-the-cord wireless

substitution.”). Estimates for the latter group of customers were not available on

an MSA-specific basis, so the Commission utilized a national estimate and

“assume[d]” that 12.8% of households in a given MSA had cut the cord. Id. at

21,323, App. B.

      In 2007, Qwest sought regulatory forbearance in four MSAs, including

Phoenix. The Commission acknowledged that the coverage test articulated in the

Omaha Order was met because Cox, Qwest’s primary competitor in Phoenix, was

capable of reaching at least seventy-five percent of end-users with its own


                                         -7-
facilities. See In the Matter of Petitions of Qwest Corporation for Forbearance

Pursuant to 47 U.S.C. § 160(c) in the Denver, Minneapolis-St. Paul, Phoenix, and

Seattle Metropolitan Statistical Areas, 23 FCC Rcd. 11,729, 11,754, ¶ 35 & n.127

(2008) [hereinafter Qwest Four-MSA Order]. Focusing on the market-share test,

the Commission opined:

             In calculating market shares, we believe it is appropriate to
             include wireless-only households (i.e., residential telephone
             customers who have “cut the cord”). In particular, we find that
             mobile wireless service should be included in the local services
             product market to the extent that it is used as a complete
             substitute for all of a consumer’s voice communications needs.
             Over the past several years, as wireless substitution rates have
             continued to rise, the Commission has begun including such
             intermodal substitution in its competitive analyses of the local
             services market.


Id. at 11,742, ¶ 19 (footnote omitted).

      The Commission nevertheless found that Qwest did not meet the market-

share test. The Commission noted that it had previously sought to determine

whether carriers have “a retail market share of less than 50 percent.” Id. at 11750,

¶ 28. In particular, the Commission found fault with the geographic scope and

the reliability of Qwest’s market-share data. In this regard, the Commission

declined to rely on “national wireless-only household data published by the

Center for Disease Control (CDC) or the more localized information,” id. at

11,743, ¶ 21, which the Commission considered to be uninformative and

unreliable, see id. at 11,744–45, ¶ 21. In sum, the Commission stated, “Qwest


                                          -8-
seeks regulatory relief for particular MSAs based on the specific competitive

conditions in those markets, but the CDC estimates and the record generally do

not contain reliable data of this type.” Id. at 11,744, ¶ 21. More specifically, the

Commission concluded:

             Qwest has not sufficiently supported its case for forbearance on
             the basis of reliable, geographically-specific data regarding the
             measure of wireless substitution in the four MSAs. . . . We
             emphasize that petitioners relying on mobile wireless substitution
             to support forbearance relief should submit complete and reliable
             data that is geographically specific to the areas for which
             forbearance is sought.


Id. at 11,745, ¶ 22. Because reliable Phoenix-specific data was not available in

the record, the Commission calculated Qwest’s market share without accounting

for cut-the-cord customers and denied the request for forbearance. See id.

      Verizon, and then Qwest, appealed the Commission’s orders to the D.C.

Circuit. That court stayed Qwest’s appeal and heard Verizon’s challenge first.

Verizon argued that the Commission’s exclusive reliance on existing market share

to deny forbearance was arbitrary and capricious, and the D.C. Circuit agreed.

See Verizon Tel. Cos. v. FCC, 570 F.3d 294, 302 (D.C. Cir. 2009). The court

noted that the Commission had “zeroed in on Verizon’s market share as the

dispositive factor in its . . . analysis.” Id. at 301. However, in previous orders,

including the Omaha Order, the Commission had considered both actual

competition (as represented by existing market share) and the potential for

competition from other carriers. See id. at 303–04. The court concluded that the

                                         -9-
“per se market share test” applied in the Verizon Six-MSA Order marked an

“unexplained departure from [the Commission’s] precedent.” Id. at 296. The

court remanded the order, directing the Commission either to consider factors

other than a market-share benchmark or to “justify its departure from . . .

precedent.” Id. at 305. Because the Qwest Four-MSA Order employed a similar

analytical approach, the Commission sought and was granted a voluntary remand

of that order. Order, Qwest Corp. v. FCC, No. 08-1257 (D.C. Cir. Aug. 5, 2009).

                                          B

      Following remand of the two orders, in March 2009, Qwest filed a petition

for forbearance specific to the Phoenix MSA. In particular, it sought to explain

its low and dwindling retail market share in the Phoenix MSA by providing the

Commission with Phoenix-specific cut-the-cord data. See Joint App. at 261–65

(Petition of Qwest Corp. for Forbearance Pursuant to 47 U.S.C. § 160(c), dated

Mar. 24, 2009). Qwest acknowledged that, in the Qwest Four-MSA Order, the

Commission had rejected its forbearance request in part because of its “lack of

Phoenix-specific wireless substitution data that the Commission deemed reliable.”

Id. at 245. “To address concerns raised by the Commission as to the reliability

and generality of its wireless substitution study,” Qwest retained a consulting firm

“to determine the penetration of wireless-only households in the Phoenix MSA.”

Id. at 261.




                                        - 10 -
      Qwest said that its data indicated that Qwest’s market share, taking cord-

cutting into account, was “substantially less than the 50% market share figure the

Commission has previously relied upon.” Id. at 246; see id. at 262 (noting that

“25 percent of surveyed Phoenix households reported that they are relying upon

wireless services for all of their communication needs”). Highlighting that it

previously had demonstrated in the Qwest Four-MSA Order proceeding that Cox’s

facilities-based coverage in certain areas of Phoenix surpassed seventy-five

percent, Qwest noted “publicly available information” indicated that “Cox

currently appears to offer voice services even more widely in Phoenix” than

Qwest had shown earlier. Id. at 246–47. Thus, Qwest believed it qualified for

forbearance. Significantly, Qwest expressly noted that “[t]he analysis of

competition in [its] Petition is designed to be consistent with the analytical

framework applied by the Commission in Qwest’s earlier request for forbearance

in the Omaha MSA, as well as the analysis applied in the subsequent Verizon Six

MSA and Qwest 4 MSA proceedings.” Id. at 245–46 (footnotes omitted).

      However, at that time, the Commission was reconsidering its analytical

framework for forbearance petitions. In August 2009, it sought comments on the

analytical approach that it should employ in resolving the forbearance issues

presented in the remanded orders. In particular, it sought input regarding whether

it should “depart from its recent precedent regarding marketplace analysis in

forbearance petitions,” and concerning the kinds of evidence beyond “market


                                        - 11 -
share for a particular product market” that are relevant in determining “whether

forbearance from unbundling regulations is warranted.” Wireline Competition

Bureau Seeks Comment on Remands of Verizon 6 MSA Forbearance Order and

Qwest 4 MSA Forbearance Order, 24 FCC Rcd. 10,881, 10,883 (2009)

[hereinafter Remand Comment Request].

      Most significantly, in April 2010, the Commission also issued a public

notice requesting additional comments and data specifically related to Qwest’s

request for forbearance in the Phoenix MSA. See Joint App. at 1198 (Request for

Additional Comment and Data Related to Qwest Corporation’s Petition for

Forbearance, dated Apr. 15, 2010). The notice stated that a number of

commenters had urged the Commission to analyze Qwest’s petition in light of

“basic principles of competition policy and the [Federal Trade Commission-

Department of Justice] Horizontal Merger Guidelines” and to “examine Qwest’s

market power in discrete product and geographic markets under the standards of

the FTC-DOJ Horizontal Merger Guidelines and the similar market power

analysis that the Commission has conducted in recent merger decisions.” Id.

(quoting Opposition of Integra Telecom, Inc., WC Docket No. 09-135, at 2 (filed

Sep. 21, 2009)) (internal quotation marks omitted).

      The Commission specifically noted its interest in determining the proper

analytical approach toward the cut-the-cord phenomenon, seeking comment on

“whether, for mass market consumers, mobile wireless service is in the same


                                       - 12 -
relevant product market as wireline telephone service.” Id. at 1199. The

Commission observed, “A key element of the [FTC-DOJ Horizontal Merger]

Guidelines, as they relate to product market definition, includes an inquiry into

whether a hypothetical monopoly provider of a service [i.e., wireline voice

service] profitably could impose a ‘small but significant and nontransitory’

increase in the price of such service.” Id. and 1199 n.4. (quoting U.S. Dep’t of

Justice & Fed. Trade Comm’n, Horizontal Merger Guidelines §§ 1.11, 1.12 (Apr.

2, 1992, revised Apr. 8, 1997), available at

http://www.justice.gov/atr/public/guidelines/hmg.htm). “We ask Qwest and other

interested persons,” the notice concluded, “to cite specific evidence in the record

or provide new data as needed to support their pleadings in response to these

issues.” Id. (emphasis added).

      Two months later, in June 2010, the Commission denied Qwest’s

forbearance request. See Phoenix Order, 25 FCC Rcd. at 8677, ¶ 109. The

Commission began by repudiating the test it had articulated in the Omaha Order,

finding that test “problematic” and “not adequately justified as a matter of

economics.” Id. at 8633–34, ¶¶ 24, 26. It explained that the first prong, the

market-share test, was unduly narrow in focus and inadequate for assessing a

carrier’s market power—i.e., its ability to maintain prices above competitive

levels. See id. at 8635, ¶ 28. The second prong of the test—the extent of

facilities-based coverage by a single competitor such as Cox—“inappropriately


                                       - 13 -
assumed that a duopoly always constitutes effective competition.” 2 Id. at

8635–36, ¶ 29. The Commission explained that duopolies pose “significant risks

of collusion and supracompetitive pricing” that are inconsistent with consumer

welfare. Id. at 8636, ¶ 29.

      The Commission also found that real-world developments in the Omaha

market following its grant there of forbearance were not consistent with

predictions it had made in the Omaha Order. See id. at 8639–41, ¶ 34. For

example, the Omaha Order predicted that Qwest and other providers in the area

would continue to offer wholesale services at competitive prices despite

elimination of the requirement that Qwest share some of its UNEs. See id. at

8640, ¶ 34. However, the record showed that competition in Omaha had actually

decreased since the order was issued: McLeod USA, “the only other competitor of

significant size” in the Omaha area, had significantly curtailed its operations

there, and Integra, which had been contemplating entry into the Omaha market,

had abandoned its plans to do so after issuance of the order. Id. at 8640–41, ¶ 34.

      “With the benefit of hindsight and upon further consideration,” id. at 8633,

¶ 24, the Commission decided to adopt “a more comprehensive analytical

framework” to evaluate the state of competition in telecommunications markets,

id. at 8642, ¶ 37. As the April 2010 public notice had hinted, the Commission


      2
             A “duopoly” has been defined as “[a] market in which there are only
two sellers of a product.” Black’s Law Dictionary 577 (9th ed. 2009).

                                       - 14 -
“return[ed] to a traditional market power framework,” an analytical approach

employed in earlier proceedings and embodied in the FTC-DOJ Horizontal

Merger Guidelines. Id. As the Commission explained it, a market-power analysis

begins by delineating the relevant product and geographic markets and identifying

market participants, then examines market-share data, and finally considers

whether the potential for competitive market entry is sufficient to constrain an

incumbent carrier’s ability to maintain prices above competitive levels. See id. at

8646–47, ¶ 42. The Commission found that this analysis was consistent with

approaches used by other U.S. and foreign regulators; was “better suited” for

analyzing competitive conditions in a given market; was more consistent with the

letter and spirit of section 10; and adequately accounted for both actual and

potential competition. Id. at 8642–44, ¶¶ 37–38.

      With its new framework in place, the Commission proceeded to analyze

Qwest’s petition. As relevant to this appeal, 3 the Commission began by defining

the relevant product market for Qwest’s mass-market retail services. Id. at 8649,

¶ 51. This included traditional wireline service, as well as facilities-based (but

not over-the-top) VoIP services. 4 Id. at 8650, ¶¶ 53–54.


      3
             Qwest has challenged only that portion of the Phoenix Order
pertaining to mass-market retail services. Qwest Opening Br. at 4 n.1.
      4
             Facilities-based voice-over-Internet-protocol (“VoIP”) services are
voice services offered by cable providers over their own networks. By contrast,
over-the-top VoIP providers such as Vonage do not operate their own networks
                                                                     (continued...)

                                       - 15 -
      The Commission then discussed whether to include mobile wireless

services in the product market. Id. at 8651, ¶ 55. Under the new market-power

framework, inclusion depended on whether the Phoenix residents’ increasing use

of wireless services “materially constrain[ed] the price of residential wireline

voice service[s].” Id. The Commission elaborated on this point:

             These two services should be in the same relevant market only if
             the prospect of buyer substitution to mobile wireless access
             constrains the price of wireline access. The first question before
             us then is whether a hypothetical profit-maximizing firm that was
             the only present and future seller of wireline local access services
             could profitably impose a small but significant and nontransitory
             increase in price (SSNIP). In other words, we consider whether
             there are a sufficient number of wireline service customers who,
             in response to a price increase in wireline local access service,
             would stop subscribing to their wireline service and instead rely
             exclusively on mobile wireless service, so as to render the price
             increase unprofitable.


Id. at 8651–52, ¶ 56 (footnote omitted).

      The Commission averred that the issue was “complicated” and “one that is

evolving over time.” Id. at 8651, ¶ 55. On the one hand, the Commission

observed that “[t]he increasing percentage of residential customers that rely solely

on mobile wireless voice service suggests that an increasing percentage of voice


      4
        (...continued)
and instead require customers to obtain access from an incumbent carrier such as
Qwest. See Phoenix Order, 25 FCC Rcd. at 8650 n.163, ¶ 54. The Commission
has traditionally viewed facilities-based VoIP services as “sufficiently close
substitutes for local service to include them in the relevant product market.” Id.
at 8650, ¶ 54. It has traditionally not viewed over-the-top VoIP the same way.
See id. at 8650, ¶ 54 & n.163.

                                        - 16 -
customers view wireless and wireline services as close substitutes,” thus

“increasing the likelihood” that wireless services “may materially constrain the

price of residential wireline voice service” and belong in the same product market

as wireline services. Id. On the other hand, it noted that “the Commission, the

DOJ, and foreign regulators have previously found that mobile wireless service

does not constrain the price of wireline service.” Id. at 8652, ¶ 57.

      Ultimately, the Commission determined that the record before it did not

allow it to make a finding “for purposes of Qwest’s forbearance request” that

wireless voice services have a material price-constraining effect with respect to

wireline voice services. Id. at 8651, ¶ 55. The Commission elaborated on the

point and, significantly, identified certain deficiencies in Qwest’s evidentiary

showing:

             [N]either Qwest nor any other commenter has submitted evidence
             that would support a conclusion that mobile wireless service
             constrains the price of wireline service. For example, Qwest has
             produced no econometric analyses that estimate the cross-
             elasticity of demand between mobile wireless and wireline access
             services.[ 5] Nor has it produced any evidence that it has reduced

      5
              The economic concept of elasticity of demand—more specifically,
cross-elasticity of demand—is relevant in determining the appropriate scope of a
product market. See, e.g., Brown Shoe Co. v. United States, 370 U.S. 294, 325
(1962) (“The outer boundaries of a product market are determined by the
reasonable interchangeability of use or the cross-elasticity of demand between the
product itself and substitutes for it.”); United States v. Archer-Daniels-Midland
Co., 866 F.2d 242, 246 (8th Cir. 1988) (“The boundaries of the product market of
a particular product can be determined by the reasonable interchangeability or
cross-elasticity of demand between itself and possible substitutes for it.”). We
                                                                  (continued...)

                                           - 17 -
             prices for its wireline services or otherwise adjusted its
             marketing for wireline service in response to changes in the price
             of mobile wireless service. Nor has it produced any marketing
             studies that show the extent to which consumers view wireless
             and wireline access services as close substitutes.


Id. at 8653–54, ¶ 58 (footnotes omitted). The Commission noted that, although

Qwest had provided evidence concerning the percentage of households in the

Phoenix area that depend exclusively on mobile wireless services, that “cannot

alone establish whether mobile wireless services should be included in the same

relevant product market as residential wireline voice service.” Id. at 8654, ¶ 59.

Notably, the Commission observed, “Knowing the percentage of households that

rely exclusively upon mobile wireless is insufficient to determine whether mobile


      5
        (...continued)
have had occasion to discuss the concept in a helpful manner: “The basic relevant
product market test is ‘reasonable interchangeability.’ Interchangeability may be
measured by, and is substantially synonymous with, cross-elasticity. A market is
elastic if demand goes down as price goes up. A market is cross-elastic if rising
prices for product A cause consumers to switch to product B.” Telecor
Commc’ns, Inc. v. Sw. Bell Tel. Co., 305 F.3d 1124, 1131 (10th Cir. 2002)
(citations omitted) (quoting SCFC ILC, Inc. v. Visa USA, Inc., 36 F.3d 958, 966
(10th Cir. 1994)); see Westman Comm’n Co. v. Hobart Int’l, Inc., 796 F.2d 1216,
1221 (10th Cir. 1986) (“Defining the relevant market first requires a
determination of the product market. This inquiry necessitates an examination of
which commodities are ‘reasonably interchangeable by consumers for the same
purposes.’” (quoting United States v. E.I. du Pont de Nemours & Co., 351 U.S.
377, 395 (1956))). See generally A Dictionary of Economics 100 (John Black et
al. eds., 3d ed. 2009) (defining “cross-price elasticity of demand” as the “[t]he
ratio between the proportional change in demand for a good and the proportional
change in the price of a different good” (emphases added)). Generally speaking,
as relevant here, the Commission was inquiring into the extent to which the
demand for access to wireless voice services would increase in response to an
increase in the price of wireline voice services.

                                       - 18 -
wireless services have a price-constraining effect on wireline access services.”

Id. In this regard, it stated that “while . . . the number of customers that rely

solely on mobile wireless service has been growing steadily, we find that other

reasons may explain the growth in the number of wireless-only customers, besides

an increasing cross-elasticity of demand between mobile wireless and wireline

services.” Id.

      Thus, the Commission excluded mobile wireless services from its analysis.

See id. at 8655, ¶ 60. It noted, however, that it was “mak[ing] no affirmative

finding that mobile wireless services do not currently, or may not soon, belong in

the same product market as residential wireline voice services.” Id. It also

“acknowledge[d] . . . that more consumers may view mobile wireless as a closer

substitute for wireline voice service than in the past.” Id. However, in the

Commission’s view, there was “insufficient data in the record to make such a

determination here.” Id.

      Having excluded mobile wireless services, the Commission identified the

market participants in the Phoenix area as Qwest, Cox, and various smaller

competitors that relied predominantly, if not exclusively, on Qwest facilities. Id.

at 8657, ¶¶ 64–67. It found that retail mass-market services in the region were

“highly concentrated with two dominant providers, Qwest and Cox.” Id. at 8664,

¶ 80. That duopolistic structure, with the potential for tacit price coordination,

necessitated an inquiry into whether any other competitors in the Phoenix MSA


                                         - 19 -
had deployed or could deploy their own facilities to any significant degree and

also into the potential for de novo entry by new competitors. See id. at 8665–67,

¶¶ 82–84. On both fronts, the Commission found competition in the area

insufficiently robust to put downward pressure on Qwest’s prices. See id. at

8667–68, ¶ 86.

      That finding formed the basis for the Commission’s conclusion that

regulatory requirements, particularly unbundling, remained necessary for

continued assurance of “just, reasonable, and non-discriminatory” terms of

service. See id. at 8673, ¶ 98. The Commission also held that these requirements

“remain[ed] necessary to protect consumers,” id. at 8674, ¶ 101, and that

forbearance was not in the public interest because it would not “promote

competitive market conditions,” id. at 8675, ¶ 104 (quoting 47 U.S.C. § 160(b))

(internal quotation marks omitted). The Commission denied forbearance.

      Qwest now challenges that decision in its petition for review.

                                         II

                                         A

      “We have jurisdiction to review final orders of the [Commission] under 28

U.S.C. § 2342(1).” Qwest Corp. v. FCC, 258 F.3d 1191, 1198 (10th Cir. 2001).

We ordinarily defer under Chevron, U.S.A., Inc. v. Natural Resources Defense

Council, Inc., 467 U.S. 837 (1984), to the Commission’s formal interpretations of



                                       - 20 -
the 1996 Act made in, for instance, notice-and-comment rulemaking. See Qwest

Commc’ns Int’l, Inc. v. FCC, 398 F.3d 1222, 1229–30 (10th Cir. 2005); see also

United States v. Mead Corp., 533 U.S. 218, 230 (2001) (“[T]he overwhelming

number of our cases applying Chevron deference have reviewed the fruits of

notice-and-comment rulemaking or formal adjudication.”); Mead Corp., 533 U.S.

at 230 (“It is fair to assume generally that Congress contemplates administrative

action with the effect of law when it provides for a relatively formal

administrative procedure tending to foster the fairness and deliberation that

should underlie a pronouncement of such force.”). If “Congress has not directly

addressed the precise question at issue,” we ask whether the Commission’s formal

interpretation is a “permissible construction of the statute,” and we will not

substitute our own views for a “reasonable interpretation” by the Commission.

Chevron, 467 U.S. at 843–44.

      In reviewing the Commission’s decisionmaking process, we ask whether

the Commission’s action was “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with the law.” Sorenson Commc’ns, Inc. v. FCC, 659

F.3d 1035, 1045 (10th Cir. 2011) (“Sorenson II”) (quoting 5 U.S.C. § 706(2)(A))

(internal quotation marks omitted). This is a “narrow” standard of review, and we

require only that the Commission “examine the relevant data and articulate a

satisfactory explanation for its action.” FCC v. Fox Television Stations, Inc., 556

U.S. 502, 513 (2009) (quoting Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State


                                        - 21 -
Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)) (internal quotation marks

omitted).

      Generally, when a decision by the Commission represents a change in

policy, our review is no more searching; in other words, no heightened level of

scrutiny attends a policy change. See Rivera Barrientos v. Holder, 666 F.3d 641,

645 (10th Cir. 2012) (“This standard of review is not more searching where the

agency’s decision is a change from prior policy.” (citing Fox Television, 556 U.S.

at 513–14)); see also Sorenson Commc’ns, Inc. v. FCC, 567 F.3d 1215, 1221

(10th Cir. 2009) (“Sorenson I”) (“The same standard of review applies to both

initial policy decisions and subsequent changes in policy.”). “[I]t suffices that the

new policy is permissible under the statute, [and] that there are good reasons for

it . . . .” Fox Television, 556 U.S. at 515. However, some additional justification

is required if the Commission’s new policy “rests upon factual findings that

contradict those which underlay its prior policy” or the prior policy “has

engendered serious reliance interests that must be taken into account.” Id.

Brushing aside such matters would be arbitrary and capricious, and thus we would

require the Commission to offer a “reasoned explanation . . . for disregarding

facts and circumstances that underlay or were engendered by the prior policy.”

Id. at 516.

                                          B




                                        - 22 -
      Qwest challenges the Commission’s Phoenix Order on two grounds. First,

it argues that section 10 requires the Commission to make affirmative findings on

the substantive prerequisites for granting forbearance; that the Commission here

made no such affirmative findings; and, therefore, that the request for forbearance

should be “deemed granted” by operation of law. Second, Qwest argues that the

Commission’s decision was irrational. We reject both contentions. We conclude

that the Phoenix Order was a reasoned and reasonable decision.

                                         1

      With respect to a petition for forbearance, section 10(c) of the 1996 Act

provides as follows:

            Any such petition shall be deemed granted if the Commission
            does not deny the petition for failure to meet the requirements for
            forbearance under subsection (a) of this section within one year
            after the Commission receives it . . . . The Commission may
            grant or deny a petition in whole or in part and shall explain its
            decision in writing.


47 U.S.C. § 160(c).

      Qwest reads this provision as a “default rule”—a “statutory thumb on the

scale in favor of forbearance”—and argues that the Phoenix Order was

tantamount to a default triggering a “deemed grant[]” of forbearance because the

Commission did not affirmatively deny Qwest’s petition on the merits. Qwest

Opening Br. at 29–30. In Qwest’s view, it “met all preexisting standards for

forbearance,” and the Commission denied its petition, not because it failed to

                                       - 23 -
meet those standards, but because the Commission “wished to suspend judgment

on whether those standards are in fact the right ones.” Id. at 28. Qwest argues

that “the legal consequence of such bureaucratic indecision is to ‘deem[]’ the

petition ‘granted’ by operation of law.” Id. at 29 (quoting 47 U.S.C. § 160(c)).

      The Commission counters that Qwest is improperly attempting to reverse

the burden of proof in forbearance proceedings. See Aplee. Br. at 28–29. In the

Commission’s view, section 10(c) does not make forbearance the “default,” and it

does not put the onus on the Commission to prove that the prerequisites for

forbearance are not satisfied. Rather, section 10(c) “simply means” that the

Commission must attend promptly to forbearance petitions, and the burden is on

the petitioner to show that a regulatory obligation is not needed and that

forbearance is consonant with the public interest. Id. at 29–30 (citing 47 U.S.C. §

160(a)(1)–(3)). The Commission says that Qwest failed to meet that burden here

and the Phoenix Order so concluded. See id. at 32–33.

      We first address the issue of burden of proof. Although the statute says

nothing about it, the Commission has determined through a notice-and-comment

proceeding that the burden of proof—encompassing the burdens of both

production and persuasion—is on the petitioner. See In the Matter of Petition to

Establish Procedural Requirements to Govern Proceedings for Forbearance

Under Section 10 of the Communications Act of 1934, As Amended, 24 FCC Rcd.

9543, 9554–55, ¶ 20 (2009) [hereinafter Forbearance Procedures Order]. That


                                        - 24 -
construction of section 10(c) is entitled to our deference. See Mead Corp., 533

U.S. at 230 (holding that agency interpretations promulgated by notice-and-

comment rulemaking warrant Chevron deference). And we believe the

construction to be a reasonable one. See Schaffer ex rel. Schaffer v. Weast, 546

U.S. 49, 57 (2005) (concluding that, where a statute was silent on the burden of

persuasion and “[a]bsent some reason to believe that Congress intended

otherwise,” the burden “lies where it usually falls, upon the party seeking relief”);

see also Zhang v. Slattery, 55 F.3d 732, 756 (2d Cir. 1995) (holding that in the

absence of an express statutory allocation of the burden of proof, the Board of

Immigration Appeals’s placement of the burden on the alien was reasonable under

Chevron), superseded by statute on other grounds, 8 U.S.C. § 1101(a)(42);

Panhandle Producers & Royalty Owners Ass’n v. Econ. Regulatory Admin., 847

F.2d 1168, 1175–76 (5th Cir. 1988) (holding that an agency’s policy shift,

reallocating the burden of proof from natural gas importers to parties opposing

importation, “was based on a reasonable interpretation of the Natural Gas Act”).

      Even so, a plain reading of section 10 makes clear that the Commission has

obligations of its own when a party petitions for forbearance. To avoid a

“deemed grant[]” of forbearance, the Commission must: (1) deny a petition “for

failure to meet the requirements for forbearance” under section 10(a), (2) explain

its decision in writing, and (3) do so within the statutorily prescribed period (i.e.,

one year, with a possible extension of up to ninety days). 47 U.S.C. § 160(c)


                                         - 25 -
(emphasis added). That is, the Commission must, within the statutorily

prescribed period, affirmatively find that at least one of the substantive

prerequisites for forbearance is not satisfied—for example, that enforcement

remains necessary to ensure just, reasonable, and nondiscriminatory terms of

service, id. § 160(a)(1); that enforcement remains necessary to protect consumers,

id. § 160(a)(2); or that forbearance would not be consistent with the public

interest, id. § 160(a)(3)—and offer a written explanation to that effect. The

Commission need only find that one of the prerequisites for forbearance is not

met to justify denying the petition. See Cellular Telecomms. & Internet Ass’n v.

FCC, 330 F.3d 502, 509 (D.C. Cir. 2003) (“The three prongs of § 10(a) are

conjunctive. The Commission could properly deny a petition for forbearance if it

finds that any one of the three prongs is unsatisfied.”). But at least one such

finding is necessary for a proper denial and to avoid a “deemed grant[].”

      Qwest argues that the Commission dropped the ball here; that the Phoenix

Order “fail[ed] to make the requisite statutory findings” under section 10(a); and

that we should therefore “deem[]” Qwest’s petition “granted.” Qwest Opening

Br. at 30. We are not persuaded. In the Phoenix Order, the Commission

explicitly found that maintaining Qwest’s unbundling obligations was necessary

both for continued assurance of just, reasonable, and nondiscriminatory terms of

service and for protection of Phoenix consumers, see 22 FCC Rcd. at 8673–74,

¶¶ 98, 101 (citing 47 U.S.C. §§ 160(a)(1), (a)(2)), and that forbearance would not


                                        - 26 -
be consistent with the public interest, see id. at 8675, ¶ 105 (citing 47 U.S.C.

§ 160(a)(3)). Moreover, as we explain below, the Commission adequately

justified those conclusions, both on the merits and in light of the conscious policy

shift it was making.

      Qwest attempts to frame the Phoenix Order as doing nothing more than

expressing the Commission’s “uncertainty” about its prior forbearance standards

and “thank[ing]” Qwest for its submission. Qwest Opening Br. at 29–30. We

need not opine on whether that kind of order would trigger a “deemed grant[]”

under section 10(c) because we disagree with Qwest’s characterization. In our

view, the Commission rendered a reasoned decision on the merits of Qwest’s

petition in writing and within the statutorily prescribed time frame. To be sure, as

we explicate further below, the Phoenix Order altered precisely how the merits of

forbearance petitions are assessed, and it might well be true (though we need not

say) that Qwest “met all preexisting standards for forbearance.” Id. at 28

(emphasis added). But we decline to hold that a forbearance petition is “deemed

granted” under section 10(c) whenever the Commission embarks upon a policy

shift—at least when, as here, we cannot conclude that the Commission’s policy

shift was arbitrary or capricious.

      We hold that the Commission met its procedural obligations under section

10 in denying Qwest’s forbearance petition. In other words, the petition was not

“deemed granted” through some procedural omission of the Commission.


                                        - 27 -
Accordingly, we proceed to Qwest’s merits-based challenges to the Phoenix

Order.

                                         2

      Qwest attacks the Phoenix Order as irrational, arguing that the Commission

“ignored” the cut-the-cord phenomenon, contrary to its own precedent, and that

the Commission’s assessment of competitive conditions in the Phoenix market

was unreasonable. We reject both arguments and conclude that the Commission’s

decision was not “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with the law.” Sorenson II, 659 F.3d at 1045 (quoting 5 U.S.C. §

706(2)(A)) (internal quotation marks omitted).

                                         a

      We begin with Qwest’s arguments concerning the Commission’s treatment

of the Phoenix-specific cut-the-cord data supplied by Qwest. We acknowledge

that the Commission engaged in some goalpost-moving on this issue. We

nevertheless hold that the exclusion of the cut-the-cord data in the Phoenix Order

was not arbitrary and capricious based on the unique circumstances of this case

and the Commission’s adequate explanation for its shift to a market-power

framework.

      In its Verizon Six-MSA Order, the Commission used a national cut-the-cord

estimate to calculate Verizon’s market share in various MSAs. See 22 FCC Rcd.



                                       - 28 -
at 21,323, App. B. It found that Verizon did not satisfy the market-share

benchmark even including the cut-the-cord data. See id. at 21,307–08, ¶ 27.

Subsequently, in the Qwest Four-MSA Order, the Commission found that it was

“appropriate to include wireless-only households” in calculating a carrier’s

market share and observed that “[o]ver the past several years, as wireless

substitution rates have continued to rise, the Commission has begun including

such intermodal substitution in its competitive analyses of the local services

market.” 23 FCC Rcd. at 11,742, ¶ 19 (citing several past orders). The

Commission, however, faulted Qwest for relying on national estimates of

wireless-only households—despite the Commission’s prior reliance on such

national data in the Verizon Six-MSA Order. It insisted that Qwest provide

reliable cut-the-cord data related to the Phoenix MSA and noted that the more

localized data in the record was neither informative nor reliable. The

Commission noted that “Qwest might have qualified for some forbearance upon a

better evidentiary showing.” Id. at 11,745, ¶ 22. But it went on to “emphasize

that petitioners relying on mobile wireless substitution to support forbearance

relief should submit complete and reliable data that is geographically specific to

the areas for which forbearance is sought.” Id.

      In the Phoenix Order, Qwest delivered precisely the sort of reliable data

that was lacking in the Qwest Four-MSA Order concerning the percentage of

wireless-only voice customers in the Phoenix MSA. And the Commission seemed


                                       - 29 -
to acknowledge as much. See Phoenix Order, 25 FCC Rcd. at 8,654, ¶ 59 &

n.178 (noting that “Qwest submitted studies that estimate the percentage of

households that exclusively rely upon mobile wireless services in the Phoenix

area” and “acknowledg[ing] that the Commission in the Qwest 4 MSA

Forbearance Order suggested that geographically disaggregated evidence of the

percentage of voice subscribers that rely on mobile wireless only might

demonstrate that Qwest was entitled to forbearance in the Phoenix MSA.”).

However, the Commission moved the goalpost. It criticized Qwest’s evidentiary

showing again, this time because Qwest failed to present evidence that consumers

consider wireline voice services and wireless voice services to be substitutes,

such that the latter materially constrains the price of the former. Specifically, the

Commission observed, “Knowing the percentage of households that rely

exclusively upon mobile wireless is insufficient to determine whether mobile

wireless services have a price-constraining effect on wireline access services.”

Id. at 8654, ¶ 59.

      This kind of goalpost-moving does not reflect an optimal mode of

administrative decisionmaking. And we do not foreclose the possibility that

under some circumstances an agency’s shifting of the policy goalpost (e.g., the

evidentiary requirements for satisfying a particular statutory or regulatory

standard) may lead us to conclude that the agency has acted arbitrarily or

capriciously. See Smiley v. CitiBank (South Dakota), N.A., 517 U.S. 735, 742


                                        - 30 -
(1996) (noting that “[s]udden and unexplained change [in an agency’s position],

or change that does not take account of legitimate reliance on prior interpretation,

may be arbitrary, capricious [or] an abuse of discretion” (alteration in original)

(citations omitted) (quoting 5 U.S.C. § 706(2)(A)) (internal quotation marks

omitted)); Hatch v. Fed. Energy Regulatory Comm’n, 654 F.2d 825, 834–35 (D.C.

Cir. 1981) (holding that an agency’s sudden shift in the nature of proof required

of the regulated party was not sufficiently explained and necessitated remand);

Pub. Serv. Co. of Ind., Inc. v. Fed. Energy Regulatory Comm’n, 584 F.2d 1084,

1087–88 (D.C. Cir. 1978) (holding that an agency’s sudden, unexplained shift in

the kind of data that a regulated party was required to submit was arbitrary);

Verizon Tel., 570 F.3d at 304 (“[I]t is arbitrary and capricious for the FCC to

apply such new approaches without providing a satisfactory explanation when it

has not followed such approaches in the past.”); see also Fed. Energy Regulatory

Comm’n v. Triton Oil & Gas Corp., 750 F.2d 113, 116 (D.C. Cir. 1984) (“The

Commission may not abuse its discretion by arbitrarily choosing to disregard its

own established rules and procedures in a single, specific case. Agencies must

implement their rules and regulations in a consistent, evenhanded manner.”); cf.

Fox Television, 556 U.S. at 518 (“[T]he agency’s decision not to impose any

forfeiture or other sanction precludes any argument that it is arbitrarily punishing

parties without notice of the potential consequences of their action.”).




                                        - 31 -
      However, this is not a case where a conclusion of arbitrary or capricious

agency action is warranted. Two factors provide the central pillars supporting our

view: first, the unique factual circumstances surrounding the issuance of the

Phoenix Order, which should have provided Qwest with at least some (albeit

limited) notice that a policy shift to a market-power analytical framework might

be in the offing; and second, the Commission did not ignore the cut-the-cord

phenomenon, but rather offered a reasonable explanation for why under the

circumstances of this proceeding wireless voice services were excluded from the

product market.

      The factual circumstances surrounding the issuance of the Phoenix Order

are somewhat unusual. Qwest filed the earlier petition associated with the Qwest

Four-MSA Order while Verizon’s appeal of the Verizon Six-MSA Order was

pending. Upon review of the Verizon order, the D.C. Circuit disapproved the

Commission’s unexplained policy shift toward an exclusive reliance upon a

carrier’s market share, and it remanded the order. See Verizon Tel., 570 F.3d at

305. In the meantime, the Commission had issued its decision in the Qwest Four-

MSA Order. Because that order embraced an analytical approach similar to the

Verizon order, the D.C. Circuit’s decision applied equally to it. That order, too,

was remanded (at the Commission’s request). Both remands were an opportunity

for the Commission to reconsider its reasoning in those orders and, more

generally, its approach to forbearance petitions.


                                       - 32 -
      The Commission sought comment on the analytical approach that it should

adopt for the remanded orders. Among other things, the Commission sought input

regarding whether it should “depart from its recent precedent regarding

marketplace analysis in forbearance petitions,” and concerning the kinds of

evidence beyond “market share for a particular product market” that are relevant

in determining “whether forbearance from unbundling regulations is warranted.”

Remand Comment Request, 24 FCC Rcd. at 10,883; see also Phoenix Order, 25

FCC Rcd. at 8632, ¶ 20 (discussing the regulatory history concerning

forbearance). At the time, Qwest’s Phoenix-MSA petition was pending before the

Commission.

      Although the request for comments in connection with the remanded orders

was quite general, the Commission was more specific when it requested

comments in connection with Qwest’s Phoenix-MSA petition in April 2010.

There, the Commission indicated that it was reconsidering its analytical approach

to forbearance petitions; that, specifically, it was pondering adopting a market-

power approach as reflected in the FTC-DOJ Horizontal Merger Guidelines; that

“[a] key element of the Guidelines, as they relate to product market definition,

includes an inquiry into whether a hypothetical monopoly provider of a service

[e.g., wireline voice service] profitably could impose a ‘small but significant and

nontransitory’ increase in the price of such service,” Joint App. at 1199 n.4

(quoting FTC-DOJ Horizontal Merger Guidelines §§ 1.11, 1.12); and the


                                       - 33 -
Commission invited Qwest to “cite specific evidence in the record or provide new

data . . . in response to these issues,” id. at 1199.

       The Commission, to be sure, did not commit to a definite policy shift in the

April 2010 notice. And this more specific signal that a policy change might be

coming came pretty late in the day. The notice was issued only a little more than

two months before the Commission actually issued the Phoenix Order. However,

the foregoing factual circumstances suggest to us that the Commission did not act

whimsically or rashly in altering its forbearance policy—the D.C. Circuit remands

gave the Commission a concrete reason to step back and assess its current policy

direction—and that the Commission did provide Qwest with some notice (albeit

of a temporally and substantively limited sort) that a policy move to a market-

power approach might be in the offing, thus significantly diminishing the reliance

that Qwest reasonably could have placed on the Commission’s previous policy

stance. Therefore, we conclude that these unique circumstances counsel against a

determination that the Commission acted arbitrarily or capriciously in moving the

policy goalpost. 6


       6
             Indeed, in the Phoenix Order, the Commission expressly referred to
this unique set of circumstances in justifying its policy shift:

              We acknowledge that the Commission in the Qwest 4 MSA
              Forbearance Order suggested that geographically disaggregated
              evidence of the percentage of voice subscribers that rely on
              mobile wireless only might demonstrate that Qwest was entitled
              to forbearance in the Phoenix MSA. See Qwest 4 MSA
                                                                    (continued...)

                                          - 34 -
      Furthermore, the Commission offered a reasonable explanation for its

movement to a market-power analytical framework, which necessitated the

production of qualitatively different evidence to warrant regulatory forbearance.

As the Commission indicated, the market-power framework necessitated a more

rigorous inquiry than the Commission had undertaken in prior orders (such as the

Omaha Order), and part of the inquiry entailed a specific delineation of the

relevant product market for evaluating competitive conditions in the Phoenix

MSA. See Phoenix Order, 25 FCC Rcd. at 8646, ¶¶ 41–42. Further, the product-

market analysis required more than a facile reliance on cut-the-cord percentages.

See id. at 8654–55, ¶ 59. Rather, under the market-power rubric, the relevant

question was the degree to which the cut-the-cord phenomenon materially

constrained the prices that a wireline carrier like Qwest could charge its existing

customers. Id. at 8651–52, ¶ 56. That in turn required an inquiry, not simply into


      6
          (...continued)
                Forbearance Order, 23 FCC Rcd at 11745, para. 22. Since those
                statements were made, however, the D.C. Circuit remanded the
                Verizon 6 MSA Forbearance Order and instructed the
                Commission to provide a more complete economic analysis of its
                decision to deny forbearance. The D.C. Circuit, at the
                Commission’s request, also remanded the Qwest 4 MSA
                Forbearance Order.        After the remands, the Wireline
                Competition Bureau issued a Public Notice in the present
                proceeding seeking new record data that might show that, under
                a traditional market power analysis, mobile wireless service is in
                the same relevant product market as mass market wireline
                telephone service.

Phoenix Order, 25 FCC Rcd. at 8654 n.178, ¶ 59.

                                          - 35 -
the number of wireless-only customers, but into the cross-elasticity of demand

between wireline and wireless services—that is, roughly speaking, the likelihood

that customers can and will switch between the two forms of service in response

to price changes. As to that inquiry, the Commission found that Qwest had

offered no evidence.

      In sum, the Commission offered an extensive discussion of its reasons for

abandoning the two-part test in the Omaha Order and for adopting the market-

power approach—an approach with some basis in the Commission’s precedent

and, in the Commission’s view, better in keeping with the underlying purposes of

section 10. 7 See id. at 8633–45, ¶¶ 24–40. The Commission, therefore, was

conscious of the change it was making, believed it to be better, explained why it

was necessary, and offered a sound basis for repudiating its prior decisions. See

Fox Television, 556 U.S. at 515–16; cf. Verizon Tel., 570 F.3d at 304 (stating that

“[t]he flaw” in the Commission’s policy shift was “not in the th[e] change, but

rather in the [Commission’s] failure to explain it”). No doubt, the Commission


      7
              It also bears mention that Qwest has not challenged the market-power
approach as inconsistent per se with section 10. Furthermore, because “Congress
did not prescribe a ‘particular mode of market analysis’ or otherwise dictate how
the [Commission] must make predictive judgments ‘within [its] field of discretion
and expertise,’ such as those required under § 10,” Verizon Tel., 570 F.3d at 304
(second alteration in original) (quoting EarthLink, Inc. v. FCC, 462 F.3d 1, 8, 12
(D.C. Cir. 2006)), the Commission’s construction of section 10 is entitled to
deference, see Chevron, 467 U.S. at 843–44 (“If Congress has explicitly left a gap
for the agency to fill, . . . [the agency’s] regulations [filling in that gap] are given
controlling weight unless they are arbitrary, capricious, or manifestly contrary to
the statute.”).

                                         - 36 -
did move the goalpost here, but it did so under somewhat unique circumstances

and it “articulate[d] a satisfactory explanation” for doing so. Fox Television, 556

U.S. at 513 (quoting State Farm, 463 U.S. at 43) (internal quotation marks

omitted). We conclude, therefore, that its decision was not arbitrary or

capricious. 8


       8
             Qwest vigorously objects that the Commission misapplied antitrust
concepts by relying on the fact that Qwest had not decreased its prices in the
Phoenix area in response to the cut-the-cord phenomenon. See Phoenix Order, 25
FCC Rcd. at 8653, ¶ 58 (noting that Qwest did not “produce[] any evidence that it
has reduced prices for its wireline services . . . in response to changes in the price
of mobile wireless service.”). Qwest argues that the Commission’s reliance on
this observation is unreasonable because Qwest is a regulated entity that cannot
decrease prices for some customers while maintaining them at current levels for
others. Qwest suggests that, insofar as the Commission relies on proof of a price
reduction in making its product-market determination, it erects an unreasonable
and virtually insurmountable evidentiary hurdle for regulated entities like Qwest.

       However, we do not believe that the Commission has acted unreasonably.
As noted in text supra, the Commission specifically identified other types of
proof—besides evidence indicating that Qwest lowered its prices—that Qwest
could have relied upon to support its position that wireline and wireless voice
services should be in the same product market: (1) econometric studies that
“estimate the cross-elasticity of demand between mobile wireless and wireline
access services”; (2) documentation revealing that Qwest has “adjusted its
marketing for wireline service in response to changes in the price of mobile
wireless service”; or (3) “marketing studies that show the extent to which
consumers view wireless and wireline access services as close substitutes.”
Phoenix Order, 25 FCC Rcd. at 8653–54, ¶ 58. Thus, the Commission explicitly
left open the door for Qwest to demonstrate, through various forms of evidence,
that wireless voice services belong in the same product market as traditional
wireline voice services. We would expect, therefore, that with persuasive market
surveys or econometric studies on substitutability, Qwest’s failure to lower its
prices would not, of itself, be an insurmountable hurdle—viz., standing alone, it
would not preclude the Commission from concluding that wireless voice services
should be in the same product market as Qwest’s wireline voice services. Finally,
                                                                      (continued...)

                                        - 37 -
                                        b

      We turn to Qwest’s second major challenge to the Phoenix Order. Qwest

assails as unreasonable the Commission’s assessment of competitive conditions in

the retail mass market in Phoenix, arguing that the Commission unreasonably

declined to assess competition from wireless companies and unreasonably viewed

the Phoenix market as an anti-competitive duopoly. We reject Qwest’s

arguments.

      In the Phoenix Order, after delineating the product market and excluding

mobile wireless services, the Commission went on to identify the participants in

the retail mass market in Phoenix. See Phoenix Order, 25 FCC Rcd. at 8657,

¶ 67. It found that Qwest faced competition from Cox and a smattering of

“fringe” competitors that were “able to compete only by relying extensively on

UNEs and other Qwest wholesale services.” 9 Id. at 8664, ¶ 80 (internal quotation

marks omitted).


      8
       (...continued)
we cannot conclude that it is necessarily unreasonable for the Commission to
consider Qwest’s pricing behavior. See id. at 8653 n.175 (citing a Department of
Justice study reasoning that an incumbent carrier would lower prices in response
to customer cord-cutting “if the loss of revenue from cord-cutting is expected to
be greater than the loss of revenue from reducing the fees paid by customers who
would not switch”).
      9
             As the Commission explained, “[a] fringe competitor is a small firm
operating in a market that is dominated by a single firm or a few firms. The
fringe competitors take the price set by the dominant firm(s) as given and
maximize their profits given this price.” Phoenix Order, 25 FCC Rcd. at 8664
n.241, ¶ 80.

                                      - 38 -
      Qwest faults the Commission for ignoring competition from national

wireless providers such as AT&T and Verizon Wireless. But the market

participants that the Commission identified flowed logically from its definition of

the relevant product market. Because it had determined that the product market

excluded mobile wireless services—and because that exclusion was not arbitrary

in this case—it followed that the pool of service providers in the Phoenix MSA

did not include the national wireless companies. Furthermore, given the market

dominance of Qwest and Cox in wireline services, it was proper for the

Commission to treat the Phoenix MSA as effectively a duopoly. See id.

(observing that “Cox is Qwest’s only competitor that now provides or is soon

likely to provide retail service to mass market customers over its own last-mile

network to any significant extent in the Phoenix MSA”). While the Commission

acknowledged that “under certain conditions duopoly will yield a competitive

outcome,” id. at 8637, ¶ 30, it observed that “[e]conomists, courts, and the

Commission have long recognized that duopolies may present significant risks of

collusion and supracompetitive pricing,” id. at 8636, ¶ 29 (footnotes omitted).

      Qwest counters that the Commission justified this conclusion only by

reference to antitrust literature concerning “ordinary duopoly markets” and

ignored the unique characteristics of the telecommunications industry: high fixed

costs and low marginal costs. Qwest Reply Br. at 24; see Qwest Opening Br. at

51. Qwest points out that the Commission has found in previous orders that even


                                       - 39 -
a single new entrant who has successfully established extensive facilities

coverage, such as Cox, has “demonstrated a deep commitment to compete

vigorously for customers,” thus “lessening the need for regulatory intervention.”

In the Matter of the Petition of ACS of Anchorage, Inc. Pursuant to Section 10 of

the Communications Act of 1934, As Amended, for Forbearance from Sections

251(c)(3) and 252(d)(1) in the Anchorage Study Area, 22 FCC Rcd. 1958, 1977,

¶ 31 (2007); see also Omaha Order, 20 FCC Rcd. at 19,432, ¶ 33 (“The

Commission has repeatedly found that residential customers are highly demand-

elastic, and willing to switch to or from their provider to obtain price reductions

and desired features.”).

      The Commission had good reasons, however, to call this prior finding into

question, or at least to question the breadth of its applicability. In explaining why

the test articulated in the Omaha Order was inadequate, the Commission noted

that post-forbearance developments in the Omaha market gave it pause. See

Phoenix Order, 25 FCC Rcd. at 8639–42, ¶¶ 33–36. Among other things,

competition for retail mass-market services in Omaha declined following the

Commission’s grant of forbearance to Qwest, even though the Omaha Order

predicted the contrary outcome. In the Omaha Order, the Commission believed

that forbearance would not cause Qwest to curtail competitor access to network

elements. See 20 FCC Rcd. at 19,455, ¶ 81. In the Commission’s view, Cox’s

aggressive competition would motivate Qwest to offer retail and wholesale


                                        - 40 -
services at competitive rates in order to minimize customer defections to Cox’s

service. See id.

      That prediction, however, did not pan out. As the Commission noted in the

Phoenix Order:

             [T]he Commission has long recognized that a vertically
             integrated firm with market power in one market--here upstream
             wholesale markets where, as discussed below, Qwest remains
             dominant--may have the incentive and ability to discriminate
             against rivals in downstream retail markets or raise rivals’ costs.
             . . . [T]here is little evidence, either in the record or of which we
             otherwise are aware, that . . . incumbent LECs have voluntarily
             offered wholesale services at competitive prices once regulatory
             requirements governing wholesale prices were eliminated. For
             example, other than Cox, McLeodUSA was the only other
             competitor of significant size cited by the Commission in the
             Qwest Omaha Forbearance Order. The record indicates that
             subsequent to the Qwest Omaha Forbearance Order, Qwest, with
             one exception, was not spurred to offer McLeodUSA any
             wholesale alternatives to UNEs that were not already offered
             prior to the grant of forbearance. Moreover, the record indicates
             that McLeodUSA has removed most of its employees from the
             Omaha marketplace, has limited its operations primarily to
             serving its existing customer base, and has ceased sales of
             residential and nearly all business services in Omaha. This
             suggests that McLeodUSA likewise no longer should be
             considered a significant competitor in the Omaha marketplace.
             We also note record evidence that Integra, which had been
             contemplating entry into the Omaha market, abandoned its plans
             to do so after the Commission issued the Qwest Omaha
             Forbearance Order.


25 FCC Rcd. at 8640–41, ¶ 34 (footnotes omitted). The Commission

acknowledged that “multiple factors” could explain this decline and that it was

“beyond the scope of this proceeding to estimate the extent of competition in


                                         - 41 -
Omaha today.” Id. at 8640 n.105, 8641, ¶ 34. However, the Commission was

entitled to consider this new data as probative of the soundness (or lack thereof)

of its prior conclusions. See George E. Warren Corp. v. U.S. EPA, 159 F.3d 616,

626–27 (D.C. Cir. 1998) (holding that it was not arbitrary and capricious for an

agency to change course when “one of its basic assumptions in [earlier]

rulemaking was contradicted by new data”), amended on other grounds by 164

F.3d 676 (D.C. Cir. 1999).

      Finally, the Commission evaluated whether potential competition in the

Phoenix MSA could ameliorate the risks of duopolistic price coordination. See

Phoenix Order, 25 FCC Rcd. at 8666, ¶ 83. It observed that there were no

competitors for mass-market services in Phoenix that had deployed or could

deploy their own facilities to any meaningful degree, and that the potential for de

novo entry by new competitors was limited. See id. at 8665–67, ¶¶ 82–84.

      Taking these factors together—specifically, the well-documented anti-

competitive risks of duopoly, the subsequent developments in Omaha, and the

lack of effective competition in the Phoenix market—the Commission could

rationally call into question its earlier predictions, perceive the need for a

different approach, and proceed cautiously regarding the possibility of granting

forbearance in the Phoenix MSA, given the real-world understanding that doing

so might result in a Qwest-Cox duopoly similar to the one in Omaha. Based upon




                                         - 42 -
the foregoing reasoning, we reject Qwest’s contention that the Phoenix Order is

unreasonable.

                                        III

      Our task here is a “narrow” one. Fox Television, 556 U.S. at 513 (quoting

State Farm, 463 U.S. at 43) (internal quotation marks omitted). We are not a

“panel of referees on a professional economics journal,” but a “panel of generalist

judges obliged to defer to a reasonable judgment by an agency acting pursuant to

congressionally delegated authority.” City of L.A. v. U.S. Dep’t of Transp., 165

F.3d 972, 977 (D.C. Cir. 1999). For the reasons articulated above, we find that

the Phoenix Order was not “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” Qwest Commc’ns, 398 F.3d at 1229

(quoting 5 U.S.C. § 706(2)(A)) (internal quotation marks omitted). Accordingly,

we DENY Qwest’s petition for review.




                                      - 43 -